Exhibit 10.7

BUSINESS OPERATION AGREEMENT

This Business Operation Agreement (hereinafter referred to as “this Agreement”)
is entered into among the following parties in Beijing, People’s Republic of
China (“China” or “PRC”) as of April 15, 2015:

 

Party A:

   Beijing AmazGame Age Internet Technology Co., Ltd., with the registered
address of No. 1210, Building 3, No. 3 Xijing Road, Badachu High-Tech Zone,
Shijingshan District, Beijing;

Party B:

   Beijing Gamease Age Digital Technology Co., Ltd., with the registered address
of Floor 2, east wing of Jing Yan Restaurant, No.29 Shijingshan
Road, Shijingshan District

Party C:

   Beijing Century High-Tech Investment Co., Ltd, with the address of Sohu
Internet Plaza 10-08, No.1 Zhong Guan Cun Dong Lu, Haidian District, Beijing

WHEREAS:

 

1. Party A is a wholly foreign-owned enterprise duly incorporated and validly
existing under the PRC law, which has the technology expertise and the practical
experience on the development and design of computer software, and rich
experience and professional technicians on information technology and services;

 

2. Party B is a limited liability company duly incorporated and validly existing
under the PRC law, which is approved by Beijing Communication Administration to
carry on the value-added communication business including Internet information
services;

 

3. Party C is a company duly incorporated and validly existing under the PRC
law, who is the shareholder of Party B and owns 100% equity interests of Party
B;

 

4. Party A has established a business relationship with Party B by entering into
an Operating Maintenance Service Agreement, Technology Development and
Technology Application Service Agreement (collectively, “Services Agreement”)
and etc.; Party B, pursuant to such agreements, is liable to pay a certain
amount of money to Party B. Therefore, both parties are aware that the daily
operation of Party B will have a material effect on its capacity to pay such
payable account to Party A;

 

5. The parties hereby agree to further clarify, through this Agreement, the
matters in connection with Party B’s operation pursuant to provisions herein.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, through friendly negotiations and abiding by the principle of
equality and mutual benefit, the Parties hereby agree as follows:

 

1. To assure the performance of the various operation agreements between Party A
and Party B and the payment of the payables accounts by Party B to Party A,
Party B together with its shareholders Party C hereby jointly agree that Party B
shall not conduct any transaction which may materially affects its assets,
obligations, rights or the company’s operation (excluding the business
contracts, agreements, sell or purchase assets during Party B’s regular
operation and the lien obtained by relevant counter parties due to such
transactions) unless the obtainment of a prior written consent from Party A,
including but not limited to the following contents:

 

  1.1 to borrow money from any third party or assume any debt;

 

  1.2 to sell to or acquire from any third party any asset or right, including
but not limited to any intellectual property right;

 

  1.3 to provide real guarantee for any third party with its assets or
intellectual property rights;

 

  1.4 to assign to any third party its business agreements.

 

2. Party C, as Party B’s shareholder, further covenants that

 

  2.1 not sell, transfer, pledge, dispose in any other manners of their equity
interests of Party B or other interests, or not allow to create other security
interests on it without Party A’s prior written consent, except for Party A
and/or its designated person;

 

  2.2 not to approve the shareholders’ resolution which may result in the Party
B’s, merger or combination with, buy or investment in, or being purchased by any
other person without Party A’s prior written consent, expect for purchased by
Party A or its designated person;

 

  2.3 not do anything that may materially affect the assets, business and
liabilities of Party B without Party A’s prior written consent; not, upon the
execution of this Agreement, to sale, transfer, mortgage or dispose, in any
other form, any asset, legitimate or beneficial interest of business or income
of Party B, or to approve any other security interest set on it without prior
written consent by Party A;

 

  2.4 not to request Party B or approve the shareholders’ resolution to agree to
distribute dividends or profits to shareholders without Party A’s prior written
consent;

 

  2.5 not to supplement, amend or modify its articles of association, or to
increase or decrease its registered capital, or to change the capital structure
of Party B in any way without Party A’s prior written consent; and

 

2



--------------------------------------------------------------------------------

  2.6 agree to execute the Power of Attorney attached hereto as requested by
Party A upon the execution of this Agreement and within the term of this
Agreement.

 

3. In order to ensure the performance of the various operation agreements
between Party A and Party B and the payment of the various payables by Party B
to Party A, Party B together with its shareholder Party C hereby jointly agree
to accept, from time to time, the corporate policy advise and guidance provided
by Party A in connection with the employment and dismissal of the company’s
employees, company’s daily operating, financial management and so on.

 

4. Party B together with its shareholder Party C hereby jointly agree that Party
C shall appoint the person recommended by Party A as the directors of Party B,
and Party B shall appoint Party A’s senior managers as Party B’s General
Manager, Chief Financial Officer, and other senior officers. If any of the above
senior officers leaves or is dismissed by Party A, he or she will lose the
qualification to take any position in Party B and Party B shall appoint other
senior officers of Party A recommended by Party A to assume such position. In
this circumstance, the person recommended by Party A should comply with the
stipulation on the statutory qualifications of directors, General Manager, chief
financial controller, and other senior officers pursuant to applicable law.

 

5. Party B together with its shareholder Party C hereby jointly agree and
confirm that Party B shall seek the guarantee from Party A first if it needs any
guarantee for its performance of any contract or loan of flow capital in the
course of operation. In such case, Party A shall have the right but not the
obligation to provide the appropriate guarantee to Party B on its own
discretion. If Party A decides not to provide such guarantee, Party A shall
issue a written notice to Party B in a timely manner and Party B shall seek a
guarantee from other third party.

 

6. In the event that any of the agreements between Party A and Party B
terminates or expires, Party A shall have the right but not the obligation to
terminate all agreements between Party A and Party B including but not limited
to the Services Agreement.

 

7. Any amendment and supplement of this Agreement shall be made in writing. The
amendment and supplement duly executed by all parties shall be deemed as a part
of this Agreement and shall have the same legal effect as this Agreement.

 

8. If any clause hereof is judged as invalid or non-enforceable according to
relevant laws, such clause shall be deemed invalid only within the applicable
area of the laws without affecting other clauses hereof in any way.

 

9. Party B shall not assign its rights and obligations under this Agreement to
any third party without the prior written consent of Party A; Party B hereby
agrees that Party A may assign its rights and obligations under this Agreement
as it needs and such transfer shall only be subject to a written notice sent to
Party B by Party A, and no any further consent from Party B will be required.

 

3



--------------------------------------------------------------------------------

10. All parties acknowledge and confirm that any oral or written materials
communicated pursuant to this Agreement are confidential documents. All parties
shall keep secret of all such documents and not disclose any such documents to
any third party without prior written consent from other parties unless under
the following conditions: (a) such documents are known or shall be known by the
public (excluding the receiving party discloses such documents to the public
without authorization); (b) any documents required to be disclosed in accordance
with applicable laws or rules or regulations of stock exchange; or (c) if any
documents required to be disclosed by any party to its legal counsel or
financial consultant for the purpose of the transaction of this Agreement by any
party, such legal counsel or financial consultant shall also comply with the
confidentiality as stated hereof. Any disclosure by employees or agencies
employed by any party shall be deemed the disclosure of such party and such
party shall assume the liabilities for its breach of contract pursuant to this
Agreement. This Article shall survive whatever this Agreement is void, amended,
cancelled, terminated or unable to perform.

 

11. This conclusion, validity, performance, modification, interpretation,
termination and disputes resolution of Agreement shall be governed by the PRC
law.

 

12. The parties hereto shall strive to settle any dispute arising from the
interpretation or performance of this Agreement through friendly consultation.
In case no settlement can be reached through consultation within thirty
(30) days after such dispute is raised, each party can submit such matter to
Beijing Arbitration Commission in accordance with its then effective rules. The
arbitration shall take place in Beijing. The arbitration award shall be final
conclusive and binding upon both parties. If there is any dispute is in process
of arbitration, other than the matters in dispute, the Parties shall perform the
other rights and obligation pursuant to this Agreement.

 

13. This Agreement shall be executed by a duly authorized representative of each
party as of the date first written above and become effective simultaneously.

 

14. Notwithstanding Article 13 hereof, the parties confirm that this Agreement
shall constitute the entire agreement of the parties with respect to the subject
matters therein and supersedes and replaces all prior or contemporaneous verbal
and written agreements and understandings.

 

15. The term of this agreement is ten (10) years unless early termination occurs
in accordance with relevant provisions herein or in any other relevant
agreements reached by all parties. This Agreement may be extended only upon
Party A’s written confirmation prior to the expiration of this Agreement and the
extended term shall be determined by Party A based on its independent judgement.
During the aforesaid term, if Party A or Party B is terminated at expiration of
the operation term (including any extension of such term) or by any other
reason, this Agreement shall be terminated upon such termination of such party,
unless such party has already assigned its rights and obligations in accordance
with Article 9 hereof.

 

4



--------------------------------------------------------------------------------

16. The Parties agree and confirm the meaning of “Party A’s (written) notice”
pursuant to this Agreement means the consent shall be approved by the board of
Party A, but if such consent only approved by Party C, such consent shall not be
deemed as satisfied with the obtaining of written notice from Party A.

 

17. This Agreement shall be terminated on the expiring date unless it is renewed
in accordance with the relevant provision herein. During the valid term of this
Agreement, Party B shall not terminate this Agreement. Notwithstanding the above
stipulation, Party A shall have the right to terminate this Agreement at any
time by issuing a thirty (30) days prior written notice to Party B.

 

18. The original of this Agreement is in four (4) copies, each party holds one
and all original are equally valid.

IN WITNESS THEREOF each party hereto have caused this Agreement duly executed by
itself or a duly authorized representative on its behalf as of the date first
written above.

[No text below]

 

5



--------------------------------------------------------------------------------

[Signature Page]

Party A: Beijing AmazGame Age Internet Technology Co., Ltd.

(seal)

Signature:                                         

Party B: Beijing Gamease Age Digital Technology Co., Ltd.

(seal)

Signature:                                         

Party C: Beijing Century High-Tech Investment Co., Ltd

Signature:                                         

 

6



--------------------------------------------------------------------------------

Appendix: Power of Attorney

Power of Attorney

The company, Beijing Century High-Tech Investment Co., Ltd, registered in the
People’s Republic of China (“China”), with enterprise registration number
110000003484202, is the shareholder of Beijing Gamease Age Digital Technology
Co., Ltd. (“Gamease”), holding 100% equity interests of Gamease. The company
hereby agrees and irrevocably grants the person (“fiduciary”) who is appointed
by the board of Beijing AmazGame Age Internet Technology Co., Ltd. (“AmazGame”)
upon written resolutions from time to time with the following rights during the
term of this Power of Attorney:

Authorize the fiduciary as the unique and exclusive attorney of the company and
solely represent the company to exercise the shareholder’s all the due rights
according to the Chinese laws and Gamease’s Articles of Association (including
current and future amendments from time to time), including but not limited to
the right to call the shareholder’s meeting (if applicable), accept the notice
regarding the shareholder’s meeting (if applicable) and discussion procedure,
participate in the shareholder’s meeting and exercise the voting right (if
applicable , including but not limited to nominate, elect or appoint the
director, general manager, financial controller or other senior management
personnel, and the matters of dividend distribution etc.), make any shareholder
decision, sell or transfer any or all of the equity interests of Gamease owned
by himself/herself.

Such authorization and appointment are based upon the precondition that the
fiduciary is acting as an employee of AmazGame or its affiliates. Once the
fiduciary loses his/her title or position in AmazGame or its affiliates, or the
board of AmazGame terminates such authorization and appointment in written
notice, the authorization and appointment that granted by the company shall be
immediately void. The company will designate/authorize the other individual
nominated by the board of AmazGame in written resolutions to exercise all the
above shareholder’s due rights.

The term of this Power of Attorney has the same term as the Business Operation
Agreement that entered by Gamease, AmazGame and other party in April 15, 2015.
If the foregoing Business Operation Agreement is terminated early or extended in
accordance with the terms of this agreement, this Power of Attorney shall
terminate at the same time as the Business Operation Agreement, or extend at the
same time with the same extension of maturity as the Business Operation
Agreement. Within the term of this Power of Attorney, this Power of Attorney
shall not be revised or terminated without the written consent of AmazGame.

Beijing Century High-Tech Investment Co., Ltd (Signature/Seal)

April 15, 2015

 

7